Per Curiam:

Appellant plead guilty at the September 1967 term of the court of general sessions for Laurens County to the charge of assault with intent to ravish a five or six year old girl, and received a sentence of thirty-six (36) years. He subsequently filed a petition in habeas corpus seeking a new trial upon the sole ground that his plea was entered under fear of the death penalty. His petition was denied by the lower court and this appeal followed.
The evidence amply sustains the conclusion that appellant’s plea was voluntarily entered, and the judgment of the lower court is accordingly affirmed. Sweet v. State of South Carolina, S. C., 178 S. E. (2d) 657, filed herewith.
Affirmed.